

Exhibit 10.2


Amendment No. 1 to Sales Agreement


THIS AMENDMENT NO. 1 TO SALES AGREEMENT (this “Amendment”) is made effective as
of January 1, 2010 by and between NTP Radioisotopes (Pty) Ltd., a commercial
company registered and existing under the laws of the Republic of South Africa,
having its registered office at Building 1700, Pelindaba, Church Street West
Extension, Brits District, North West Province of South Africa (“NTP”), and
Lantheus Medical Imaging, Inc., a corporation organized and existing under the
laws of Delaware with a place of business at 331 Treble Cove Road, North
Billerica, Massachusetts, United States of America 01862 (“Lantheus”).


WHEREAS:


1.
NTP and Lantheus entered into a Sales Agreement effective as of April 1, 2009
(the “Original Agreement”);



2.
Since such effective date, the global molybdenum-99m crisis has become acute;
and



3.
NTP and Lantheus wish to amend the Original Agreement to increase the committed
volume levels and specify the pricing for such increased committed volume levels
through July 31, 2010;



NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1. Definitions. Terms defined in the Original Agreement and not otherwise
defined herein are used herein with the meanings so defined.


2. Amendments.


2.1
Section 2.1 of the Original Agreement is hereby amended by deleting in its
entirety said Section 2.1 and replacing therewith the following:



2.1
Lantheus shall buy from NTP, and NTP shall supply to Lantheus, a fixed volume of
Product on a regular weekly basis to be supplied and delivered to John F.
Kennedy International Airport, Jamaica, New York (“JFK”) or Logan International
Airport, Boston, Massachusetts (“BOS”) (or other mutually agreed upon delivery
location) on a mutually agreed schedule with follow-on trucking delivery to the
Lantheus facility in North Billerica, Massachusetts. Lantheus shall provide NTP
with notice of its intention to change such location at least forty-five (45)
days in advance of the required



1

--------------------------------------------------------------------------------




inception date of such changes. Subject to the last sentence of this Section 2.1
and to Section 5.1, such fixed volume shall be as set forth immediately below,
which volume may be changed by mutual written agreement of the parties:


Time Period
Average curies per week with a six (6) day reference, such average calculated on
a calendar month-by-calendar month basis


January-February 2010
1,300 curies per week
March-April 2010
1,000 curies per week
May-June 2010
900 curies per week
July 2010
600 curies per week
August 2010 and thereafter
1,400 curies per week



NTP shall be responsible to ensure that the full weekly quota of Mo-99 is
delivered to Lantheus other than during scheduled outages for routine
maintenance, unscheduled outages or failures of the production lines of NTP and
its Subcontractor (i.e., under conditions of normal operations prevailing at NTP
and its Subcontractor’s facilities). At the discretion of the Account Manager at
NTP (“Account Manager”), such material shall be supplied by NTP or its
Subcontractor. Lantheus shall be advised in a timely way of the manner in which
supply obligations hereunder will be allocated among NTP and its Subcontractor.
NTP will schedule deliveries to Lantheus so as to compensate for scheduled
outages at either facility in such a way that the full supply quota will be
maintained under such circumstances. In the case of unscheduled outages or
production line failures for whatever reason (and for Events of Force Majeure
(as hereinafter defined)), Lantheus will receive a share of Product available
that is not less than that which is directly proportional to its average share
of the total weekly purchasing (averaged over the preceding thirty (30) days)
from NTP and its Subcontractor. NTP has established and shall maintain
relationships with air carriers for the Lantheus route such that the probability
of a Lantheus shipment being refused by the carrier shall be highly improbable.
NTP shall liaise (via the Account Manager at NTP) with its Subcontractor, taking
into account the reactor production and maintenance schedules of each facility,
and supply Lantheus thirty-five (35) days in advance of the first delivery of a
month, the supply schedule for the following month detailing clearly which
supplier (NTP or a Subcontractor) will supply such delivery. For clarity and as
an example, NTP will provide Lantheus the March 2010 supply schedule on 27
January 2010. This supply schedule will be binding on NTP and its Subcontractor
and will be used by Lantheus to register each shipment with applicable U.S.
governmental authorities as dictated by U.S. regulations. If the airport of
delivery is JFK, then Product will be available for pick-up by


2

--------------------------------------------------------------------------------




Lantheus no later than 12:00 Noon. If the airport of delivery is BOS, then
Product will be available for pick-up by Lantheus no later than 3:00PM. Pick-up
time for any other delivery location will be mutually agreed upon.


Notwithstanding the foregoing and without limiting the rights of Lantheus
elsewhere in this Agreement, including, without limitation, pursuant to the
termination provisions of Section 11, to the extent NTP does not or cannot
deliver the quantities specified in this Section 2.1 on a weekly basis in a
reliable matter or on a monthly basis in accordance with the terms of this
Agreement, then from and after April 1, 2010 Lantheus shall have the sole right,
after giving NTP thirty (30) days prior written notice, to reduce the fixed
volumes specified in this Section 2.1 to a volume or volumes less than otherwise
set forth but not less than four hundred (400) curies per week for the duration
of the time periods specified.


2.2 Section 2.2 of the Original Agreement is hereby amended by deleting from the
first sentence thereof the words “regular 400 6-day Ci per week” and replacing
therewith the words “then-applicable specified amount of 6-day Ci per week”.


2.3 Section 2.3 of the Original Agreement is hereby amended by deleting from the
first sentence thereof the words “regular 400 6-day Ci per week” and replacing
therewith the words “then-applicable specified amount of 6-day Ci per week”.


2.4
Section 5.1 of the Original Agreement is hereby amended by deleting in its
entirety said Section 5.1 and replacing therewith the following:



5.1
The price payable by Lantheus for Product for the period from January 1 through
July 31, 2010 shall be as follows:



In exchange for the commitment of Lantheus to purchase the amounts set forth in
Section 2.1 in any given week (subject to NTP’s ability to supply such amounts
in such weeks), the unit price of Product for such week shall be three hundred
seventy-five fixed US dollars (US$375) per Curie at calibrated date and time for
the first four hundred (400) Curies delivered per week and five hundred
sixty-five fixed US dollars (US$565) per Curie at calibrated date and time for
all Curies in excess of the first four hundred (400) Curies delivered per week.
The calibration date and time shall be in accordance with Section 2.4. Such
price will be adjusted annually upon mutual agreement of the parties as of each
subsequent August 1 of the Agreement on the basis of market forces prevailing at
the time, the then current cost of production and any contractual sales
obligations that Lantheus may have with its customers and by negotiation and
agreement by, at the


3

--------------------------------------------------------------------------------




latest, the last day of May preceding the commencement of the new pricing term
(1 August of each year that the contract is in place). Lantheus shall have the
right to terminate the Agreement if the parties fail to agree on new pricing by
such last day of May. Changes in contracted volumes not required during the
course of a contractual period, i.e., 1 August to 31 July of the following year,
the latter of which would be handled by the terms of Section 2.1 or 2.2, but
applicable for the ensuing contractual period, shall be agreed at the same time
as the annual negotiations on product prices as outlined in this Section 5.1
above.


NTP shall invoice Lantheus at the end of each month for all Product supplied by
NTP or its Subcontractor in that month. Invoicing shall be in respect of the
price applicable to Product upon delivery of such conforming Product to Lantheus
on an FCA basis, and in respect of container charges as the same become payable
under this Agreement. Lantheus shall pay all invoices for shipments of
conforming Product in any given month (as reduced by any outstanding credits for
nonconforming Product) by the end of the following month to NTP.




3.    Waiver. Each party hereby waives any non-compliance with the terms and
provisions of the Original Agreement as in effect immediately prior to the
amendment thereof by this Agreement.


4.    General. Except as specifically amended hereby, the Original Agreement
remains in full force and effect and otherwise unamended hereby. This Amendment
constitutes a final written expression of the terms hereof and is a complete and
exclusive statement of those terms. This Amendment shall be governed by and
construed in accordance with the laws of England, without reference to its
choice of laws rules.




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.




For and on behalf of NTP:
                    
/s/ [Illegible]
Name and Title: Marketing & Sales Manager, 15 March 2010



For and on behalf of Lantheus:
                    
/s/ William C. Dawes, Jr.
Name and Title: William C. Dawes, Jr., VP Mfg & Supply Chain



Witnessed by IRE:
                    
/s/ Jean-Michel Vanderhofstadt
Name and Title: Jean-Michel Vanderhofstadt, Director General







5